Case: 12-16560       Date Filed: 03/14/2014      Page: 1 of 13




                                                                                [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-16560
                              ________________________

                          D.C. Docket No. 1:08-cv-02095-JOF



VERONZA L. BOWERS, JR.,

                            Petitioner - Appellant,

versus

UNITED STATES PAROLE COMMISSION,
WARDEN,

                            Respondents - Appellees.

                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                     (March 14, 2014)

Before WILSON and DUBINA, Circuit Judges, and MIDDLEBROOKS, * District
Judge.
         *
          Honorable Donald M. Middlebrooks, United States District Judge for the Southern
District of Florida, sitting by designation.
                Case: 12-16560        Date Filed: 03/14/2014        Page: 2 of 13




WILSON, Circuit Judge:

       Veronza L. Bowers, who is serving a life sentence for the 1976 murder of a

United States Park Ranger, appeals the district court’s denial of his motions for

discovery and leave to amend his petition for a writ of habeas corpus, as well as the

district court’s determination that the United States Parole Commission did not

violate the mandate handed down by this court in Bowers v. Keller, 651 F.3d 1277

(11th Cir. 2011) (per curiam). Because the district court took an overly narrow

view of our mandate, we conclude that the district court abused its discretion in

denying Bowers’s motions for discovery and leave to amend.

                                                 I.

       On May 17, 2005, Bowers received a Notice of Action from the Parole

Commission, notifying him that he had been granted mandatory parole,1 effective

June 21, 2005. 2 Prior to the parole date, Parole Commissioner Deborah Spagnoli,


       1
           We use the term “mandatory parole” in accordance with the Parole Commission’s
regulations. See 28 C.F.R. § 2.53. The Parole Commission and Reorganization Act (Parole
Act), Pub. L. No. 94-233, § 2, 90 Stat. 219 (1976) (formerly codified at 18 U.S.C. §§ 4201–18)
(repealed 1984; see 18 U.S.C. §§ 4201–18 note concerning effective date of repeal), entitles a
prisoner who has served thirty years of a life sentence to mandatory parole unless the Parole
Commission makes certain findings. See 18 U.S.C. § 4206(d). Specifically, “the Commission
shall not release [a] prisoner if it determines that he has seriously or frequently violated
institution rules and regulations or that there is a reasonable probability that he will commit any
Federal, State, or local crime.” Id.
         2
           On January 24, 2005, the Parole Commission granted Bowers mandatory parole
effective February 21, 2005. However, on February 17, 2005, the Parole Commission voted to
reopen Bowers’s case for a special reconsideration hearing under 28 C.F.R. § 2.28(f) based on a
“good faith belief” that newly acquired information would “lead to a different decision with
regard to release.” Two Hearing Examiners conducted the special reconsideration hearing and
                                                 2
               Case: 12-16560       Date Filed: 03/14/2014     Page: 3 of 13


acting on her own, sent a fourteen-page memorandum to the Attorney General’s

office discussing whether the Attorney General should, pursuant to 18 U.S.C. §

4215(c), request that the Parole Commission review its decision to grant Bowers

mandatory parole. The Attorney General made such a request, and, on June 14,

2005, the Parole Commission voted to reopen Bowers’s case.

       The Parole Commission met on October 6, 2005, after receiving comments

from both the Attorney General and Bowers, and voted to deny mandatory parole.

The Parole Commission unanimously agreed that an escape attempt made by

Bowers in 1979 constituted a serious violation of institution rules, thus precluding

the Parole Commission from granting mandatory parole. See 18 U.S.C. § 4206(d).

Additionally, a majority of the Parole Commission determined that Bowers was

“likely to commit a crime in the future” based on its belief that the murder

committed by Bowers “was motivated by [his] attitude towards and hatred for the

United States Government, its employees, and its law enforcement” and that

Bowers still held those feelings.

       After the Parole Commission made its decision, Bowers learned of

Commissioner Spagnoli’s memorandum and filed a petition for a writ of habeas

corpus in the Northern District of Georgia, challenging the Parole Commission’s


recommended to the Parole Commission that Bowers be released on mandatory parole. The
issue came before the Parole Commission in May 2005 and resulted in a 2-2 split decision. The
Parole Commission’s General Counsel concluded that the split vote entitled Bowers to release.
On May 13, 2005, the Parole Commission granted mandatory parole effective June 21, 2005.
                                              3
               Case: 12-16560      Date Filed: 03/14/2014      Page: 4 of 13


decisions to re-open his case, first on February 17, 2005, under 28 C.F.R. § 2.28(f)

and again on June 14, 2005, under 28 C.F.R. § 2.27. The district court denied

Bowers’s petition, noting that the Parole Commission never lacked “jurisdiction or

authority to revise its decision to grant or deny [Bowers’s] parole.”

       Bowers appealed, and we reviewed the actions taken by the Parole

Commission, noting that we would not reverse the Parole Commission’s decisions

“unless [they] involve[d] flagrant, unwarranted, or unauthorized action that

constitutes an abuse of the Commission’s discretion.” Keller, 651 F.3d at 1291

(internal quotation marks omitted). We found that the Parole Commission’s June

14 decision was “impermissibly tainted by Commissioner Spagnoli’s unauthorized

actions revealing her bias.” 3 Id. at 1295 (internal quotation marks omitted). These

actions “violated the Parole Act’s mandate that the Parole Commission function as

an independent agency” in the Department of Justice and “impermissibly taint[ed]

the Parole Commission’s decision to reopen.” Id. at 1293; see also 18 U.S.C. §

4202 (establishing the Parole Commission as an independent agency in the

Department of Justice).




       3
         These actions included Commissioner Spagnoli’s memorandum, which the magistrate
judge below described “as a polemic against the decision to parole,” as well as multiple
communications with Department of Justice officials regarding the Bowers case. Keller, 651
F.3d at 1294–95 (internal quotation marks omitted). We determined that the actions indicated
that Commissioner Spagnoli “inappropriately assumed the role of advocate against Bowers and
functioned as an adversary to the prisoner.” Id. at 1295 (internal quotation marks omitted).
                                              4
               Case: 12-16560       Date Filed: 03/14/2014     Page: 5 of 13


       Because Spagnoli did not act “as an independent and neutral decision-maker

at the time of the Parole Commission’s June 14, 2005 decision,” Keller, 651 F.3d

at 1293, we vacated that decision and directed the district court to “return this case

to the Parole Commission in its posture as of May 17, 2005,” id. at 1295. We

instructed the Parole Commission to “immediately review Bowers’[s] case to

determine whether any further action is necessary or authorized,” and directed the

district court to grant Bowers’s petition “[u]nless the Parole Commission initiate[d]

proceedings within sixty (60) days.” Id. at 1296. Further, we noted that there was

no evidence indicating that the Parole Commission, as it is currently constituted,4

would necessarily violate its own rules or the Parole Act or that Bowers would not

“receive a fair and impartial hearing” if the Parole Commission decided to take

further action. Id.

       On September 29, 2011, the Parole Commission informed Bowers that it

would be reviewing the record to determine whether to hold a re-vote of Bowers’s

case. The Parole Commission stated that it would be reviewing materials from

before and after May 2005 and set an October 14, 2011 deadline for submitting

new materials. Instead of waiting until after the deadline to conduct the record

review, the Parole Commission, without giving notice or explanation, conducted

       4
         In 2005, the Parole Commission consisted of Chairman Edward F. Reilly, Jr., Cranston
J. Mitchell, Patricia K. Cushwa, Isaac Fulwood, Jr., and Deborah A. Spagnoli. Commissioners
Spagnoli and Reilly have since resigned, leaving Commissioners Mitchell, Cushwa, Fulwood,
and J. Patricia Wilson Smoot as the members of the Parole Commission.
                                              5
                Case: 12-16560       Date Filed: 03/14/2014        Page: 6 of 13


the record review on October 4, 2011, and decided to re-vote Bowers’s case. 5 The

Parole Commission re-voted on December 8, 2011, and denied mandatory parole

based on a finding that Bowers “seriously violated prison rules” by attempting to

escape in 1979.

       After exhausting his administrative appeals, Bowers moved for discovery 6

and leave to amend his petition for habeas corpus.7 The district court denied


       5
           Bowers notes that the “expedited action . . . coincided with the Senate’s consideration”
of a bill extending the life of the Parole Commission. The Sentencing Reform Act of 1984,
Pub. L. No. 98–473, ch. 2, 98 Stat. 1837 (1984) (codified as amended at 18 U.S.C. § 3551 et
seq., 28 U.S.C. § 991 et seq.), abolished the Parole Commission, but provided for a transition
period in which the Parole Commission would continue to function. Keller, 651 F.3d at 1281
n.6. That period has since been continuously extended. See Judicial Improvements Act of 1990,
Pub. L. No. 101–650, § 316, 104 Stat. 5089 (1990) (extending from 1992 to 1997); Parole
Commission Phaseout Act of 1996, Pub. L. No. 104–232, § 2(a), 110 Stat. 3055 (1996)
(extending from 1997 to 2002); 21st Century Department of Justice Appropriations
Authorization Act, Pub. L. No. 107–273, § 11017(a), 116 Stat. 1758 (2002) (extending from
2002 to 2005); United States Parole Commission Extension and Sentencing Commission
Authority Act of 2005, Pub. L. No. 109–76, §2, 119 Stat. 2035 (2005) (extending from 2005 to
2008); United States Parole Commission Extension Act of 2008, Pub. L. No. 110–312, §2, 122
Stat. 3013 (2008) (extending from 2008 to 2011); United States Parole Commission Extension
Act of 2011, Pub. L. No. 112–44, §2, 125 Stat. 532 (2011) (extending from 2011 to 2013);
United States Parole Commission Extension Act of 2013, Pub. L. No. 113–47, § 2, 127 Stat. 572
2013 (extending from 2013 to 2018). Bowers suggests that these periodic congressional votes
reauthorizing the Parole Commission’s continued existence make the Parole Commission
uniquely susceptible to pressure from members of Congress. Previously, Bowers alleged that the
Parole Commission was contacted in 2005 by a member of a Senator’s staff, who specifically
asked about Bowers’s case and said that the Senator may put a hold on the bill reauthorizing the
Parole Commission. Here, Bowers points to the Parole Commission’s October 4, 2011 action,
which occurred a mere two days before the Senate vote to pass the United States Parole
Commission Extension Act of 2011, and suggests that the Parole Commission has been
improperly influenced.
         6
           Bowers requests discovery into the following issues: (1) “The materials considered by
the Commission in connection with its ‘re-vote’ and whether those materials were received pre-
or post-remand; [(2)] The steps the Commission took (if any) to purge the taint of Commissioner
Spagnoli’s actions on the agency and the undue influence of the DOJ; [(3)] The contacts and
pressures placed on the Commission by other people and organizations outside of the agency
relating to its ‘re-vote’; [(4)] The extent to which any members of Congress contacted the agency
                                                6
               Case: 12-16560       Date Filed: 03/14/2014       Page: 7 of 13


Bowers’s motion for discovery, noting that our mandate did not “authorize[],

instruct[], or suggest . . . that any additional discovery concerning ex-

Commissioner Spagnoli’s activities would be necessary or prudent” and that we

had not granted Bowers any relief based on his claims that the Parole Commission

was subject to political pressure. Further, the district court denied the motion for

leave to amend and considered only “whether the procedure utilized by the Parole

Commission was authorized by the Parole Act and the Parole Commission’s rules

and regulations.” Finally, the district court held that the Parole Commission did

not violate the Parole Act or any of the Parole Commission’s rules or regulations.

       On appeal, Bowers asks us to reverse the district court’s denial of the

motions for discovery and leave to amend, as well the district court’s decision that

the Parole Commission did not violate its own rules and regulations. For the

reasons set forth below, we hold that the district court abused its discretion by

denying Bowers’s motions for discovery and leave to amend. We affirm the

district court on all other grounds.




about Mr. Bowers’[s] case or placed any pressure on the agency during the recent reauthorization
process; and [(5)] The Commission’s basis for its decision to ‘re-vote,’ the basis for its
December 8, 2011 decision, and the standards and procedures the agency used.”
         7
           Bowers seeks to add claims alleging that the Parole Commission violated (1) the Due
Process Clause of the Fifth Amendment, (2) the Parole Act, (3) the Commission’s governing
rules and regulations, and (4) our mandate by deciding to re-vote the case on the basis of an
expanded record, conducting the re-vote on an even greater record, applying a new standard,
failing to act as a neutral, unbiased decision-maker, making arbitrary and result-oriented
decisions, and denying release on mandatory parole.
                                               7
               Case: 12-16560        Date Filed: 03/14/2014      Page: 8 of 13


                                                   II.

       The denial of habeas corpus relief under 28 U.S.C. § 2241 is reviewed de

novo. Keller, 651 F.3d at 1291. We review a district court’s denial of a motion for

leave to amend for abuse of discretion. Thomas v. Farmville Mfg. Co., 705 F.2d
1307, 1307 (11th Cir. 1983) (per curiam). However, “[u]nless there is a substantial

reason to deny leave to amend, the discretion of the district court is not broad

enough to permit denial.” Thomas v. Town of Davie, 847 F.2d 771, 773 (11th Cir.

1988) (internal quotation marks omitted). We review the district court’s denial of

discovery for abuse of discretion. Arthur v. Allen, 452 F.3d 1234, 1243, modified

on reh’g, 459 F.3d 1310 (11th Cir. 2006) (per curiam).

                                                   III.

       Unlike typical civil litigants, habeas petitioners are “not entitled to discovery

as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904, 117 S. Ct.
1793, 1796–97 (1997). It is within the discretion of the district court to grant

discovery upon a showing of good cause. Id. at 904, 117 S. Ct. at 1797 (quoting

Rule 6(a) of the Rules Governing Section 2254 Cases).8 “Good cause is

demonstrated where specific allegations show reason to believe that the petitioner

may, if the facts are fully developed, be able to demonstrate that he is entitled to


       8
         Although Bowers filed this petition for a writ of habeas corpus under § 2241, Rule 1(b)
of the Rules Governing Section 2254 Cases states: “The district court may apply any or all of
these rules to a habeas corpus petition not [within 28 U.S.C. § 2241].”
                                               8
              Case: 12-16560     Date Filed: 03/14/2014    Page: 9 of 13


relief.” Arthur, 459 F.3d at 1310–11 (internal quotation marks and alterations

omitted).

      In denying Bowers’s motion for discovery, the district court did not consider

whether Bowers had demonstrated good cause. Instead, it interpreted the absence

of an instruction to conduct discovery in our mandate from Keller, see 651 F.3d at

1296, to mean that discovery would not be appropriate. Further, it found that

discovery into any potential political pressure placed on the Parole Commission

should be denied because we did not grant relief on those grounds despite the fact

that Bowers had made claims of such pressure before us. See id. at 1290. In doing

so, the district court abused its discretion by basing its decision on an incorrect

interpretation of our mandate. See Klay v. United Healthgroup, Inc., 376 F.3d
1092, 1096 (11th Cir. 2004) (“A district court may . . . abuse its discretion by

applying the law in an unreasonable or incorrect manner.”).

      We find it necessary to clarify several points from our opinion in Keller.

First, contrary to the district court’s interpretation, we did not make any ruling on

Bowers’s claims that “the Parole Commission’s October 6, 2005 decision was

tainted by political pressure.” In Keller, we reversed the district court’s denial of

habeas relief based on our determination that the Parole Commission’s June 14,

2005 order had to be vacated because Commissioner Spagnoli’s actions violated

the Parole Act’s mandate that the Parole Commission function as an independent


                                           9
              Case: 12-16560     Date Filed: 03/14/2014    Page: 10 of 13


agency. Keller, 651 F.3d at 1295. In doing so, we “necessarily vacate[d] the

Parole Commission’s October 6, 2005” decision, id., which Bowers alleged was

tainted by political pressure, id. at 1290. Because we had already vacated the

October 6, 2005 decision, there was no reason to consider Bowers’s political

pressure claims. Accordingly, the district court should not have denied discovery

on the grounds that we had already decided this issue.

      Second, although we did not explicitly instruct the district court to determine

whether discovery would be necessary, the absence of such an instruction should

not be read to preclude discovery. We mandated that Bowers’s case be returned to

its posture as of May 17, 2005 because it was clear that the Parole Commission, by

virtue of Commissioner Spagnoli’s actions, had failed to act independently and

without bias. See id. at 1295–96. While our opinion noted that no evidence

suggested that the current Parole Commission would be unable to provide Bowers

a “fair and impartial hearing,” id. at 1296, it did not foreclose the possibility that

subsequent evidence could give rise to such a conclusion. Our mandate sought to

ensure that Bowers would receive his parole decision in the absence of bias. The

district court abused its discretion by reading our mandate so narrowly as to

preclude discovery into whether the Parole Commission acted independently and

without bias. See United States v. Mesa, 247 F.3d 1165, 1170 (11th Cir. 2001)




                                           10
             Case: 12-16560     Date Filed: 03/14/2014    Page: 11 of 13


(“The district court must implement both the letter and spirit of the mandate, taking

into consideration our opinion and the circumstances it embraces.”).

      To be sure, the district court was right to avoid addressing matters that were

outside the scope of our mandate. See United States v. Tamayo, 80 F.3d 1514,

1520 (11th Cir. 1996) (noting that a district court abuses its discretion by asserting

jurisdiction over issues not within the scope of a mandate from this court).

However, in doing so, the court took too narrow a view of our mandate’s scope and

abused its discretion by failing to give Bowers’s request for discovery fair

consideration.

      Bowers alleges that external political pressure prevented the Parole

Commission from acting as an unbiased, independent agency when deciding his

case. He points to past allegations of political considerations influencing the

Parole Commission’s decisions, as well as the suspicious timing of the October 4,

2011 decision to re-vote. Given the unique history of bias and alleged political

pressure in this case, we find that these allegations are more than “mere

speculation” and give us reason to believe that, with further discovery, Bowers

may “be able to demonstrate that he is entitled to relief.” See Arthur, 459 F.3d at

1311 (internal quotation marks omitted). Therefore, Bowers should be granted

discovery on the impact political pressure may have had on the Parole




                                          11
               Case: 12-16560       Date Filed: 03/14/2014      Page: 12 of 13


Commission’s decision.9 However, Bowers should not be granted discovery on

the impact Commissioner Spagnoli’s bias may have had on the Parole Commission

as it stands now. 10

       Rule 15(a) of the Federal Rules of Civil Procedure allows a party to amend

pleadings with leave from the court. Fed. R. Civ. P. 15(a)(2). Leave to amend

should be granted “when justice so requires.” Id. District courts have limited

discretion in denying leave to amend, and should grant a motion to amend

“[u]nless there [are] substantial reason[s] to deny” it. Espey v. Wainwright, 734
F.2d 748, 750 (11th Cir. 1984) (per curiam) (first alteration in original) (internal

quotation marks omitted).

       As with its decision to deny discovery, the district court’s decision to deny

leave to amend was informed largely by its overly narrow interpretation of our

mandate. It also noted that Bowers’s habeas petition was already “long and

       9
          See supra note 6. Issues 1, 3, 4, and 5 all clearly relate to the potential impact of
political pressure on the Parole Commission’s decision.
        10
           Bowers’s suggestion that the current Parole Commission was tainted by Commissioner
Spagnoli’s bias is pure speculation and relies on an overly broad interpretation of our mandate.
Unlike his claim that the Parole Commission did not act independently because it was under
political pressure, Bowers offers no evidence—besides an outcome that he deems undesirable—
showing that any members of the Parole Commission became biased against him as a result of
viewing documents created by Commissioner Spagnoli. These documents were central to our
decision in Keller because they showed that Commissioner Spagnoli “was not acting as an
independent and neutral decision-maker” at the time she was involved in deciding Bowers’s
case. 651 F.3d at 1293–95. These documents carry little weight here, however, because they do
not demonstrate any information about the beliefs or interests of the current Commissioners.
Accordingly, Bowers’s allegation that the current Commission was biased against him based on
viewing—not preparing—these documents is mere speculation and fails to show good cause for
discovery. See Arthur, 459 F.3d at 1311. Thus, on remand, the district court should not allow
discovery into issue 2. See supra note 6.
                                               12
             Case: 12-16560      Date Filed: 03/14/2014   Page: 13 of 13


complicated.” Neither explanation amounts to a “substantial reason” for denying a

motion to amend. Accordingly, the court abused its discretion in denying leave to

amend.

                                           IV.

      For the foregoing reasons, we hold that the district court abused its

discretion in denying Bowers’s motions for discovery and leave to amend. We

reverse and remand for proceedings in accordance with this opinion. We affirm

the district court on all other grounds.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                           13